Title: Jonathan Williams, Jr., to the American Commissioners, 22 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 22. 1777.
I have the honor of your Favours by Messrs. Portail &c. There is no opportunity for them to embark exceept via St. Domingo, unless the packet Boat should be sent. I say nothing to them of the Count de Vergennes as you do not express an Intention that they should go in her. They do not seem to like to go in a Ship under american Colours least they should be taken and their plan be thereby defeated, they therefore have thought of going by the West Indies. I beg to know whether in case they should not be able to go in this or any other way, I shall be at Liberty to take them on board the Count, they paying their passage. Four is as many as I wish to have in this Ship.
We have had bad weather for 2 Days past which has a little impeded our dispatch, but we go on as fast as we can. It is reported here that several Sail of english Men of War are cruising between Bellisle and Brest. This Information I thought proper to send to Capt. Weeks that he may keep a sharp look out. It is also said that a french Ship bound from the West Indies to St. Malo has been searched by an English Frigatte, and it is thought that outward bound Ships will of course meet with the same Fate. It seems to be the opinion here that these circumstances will occasion the two powers to stumble on a War whether either really intends or not. The News of our Success in Jersey, which you no doubt have heard of at Paris is thus confirmed by a Ship which arrived at Bilboa in 25 or 30 Days from Marblehead. She reports that 1800 Hessians were surprized at Trenton, on the 27. of Decr. and the whole of them with their arms &c. taken; 900 of them are said to have been killed in the action. It is also said here that the spanish Fleet has arrived at Rio de la plata. I have the Honor to be with great Respect Gentlemen Your most obedient Servant
J Williams
The Honorable The Deputies of the United States.
 
Notation: Mr Williams
